Metcalf, J.
It is too clear for doubt, that in order to maintain the action of trover, the plaintiff must have had, at the time of the alleged conversion, the right of possession; and *254the only question in this case is, whether the plaintiff had that right at that time. We are all of opinion that he had, and that a new trial must be granted.
The attachment of the beds was the conversion of them, for which this action was brought; and though they had been bailed to Ness, by the plaintiff, for a term which had not expired when they were attached, yet Ness had previously abandoned the house in which he used them, and gone to another county, leaving them in the house, and sending word to the plaintiff that they were ready for him. This, if not a termination of the bailment, was an attempt or offer to terminate it, and gave the plaintiff a right, which he might forthwith exercise, to resume possession of the beds. This right resulted from the facts, and not from the plaintiff’s knowledge of those facts at the time of the attachment. If he had taken possession of the beds before they were attached, and before he received Ness’s message, neither Ness nor any other person would have had any cause of action or complaint against him. When men do what their actually existing rights authorize them to do, they are legally safe, although they may not know, at the time of acting, what their rights are. ' So men’s rights maxr be violated whilst they are ignorant of them; as this plaintiff’s case shows. But this does. not deprive them of a remedy.
Verdict set aside, and new trial to be hcd in the court of common pleas.